Citation Nr: 1316556	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  09-28 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to a compensable disability rating for hypertension. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



		INTRODUCTION

The Veteran served on active duty from July 1993 to May 1995.

This case comes before the Board of Veterans Appeals (the Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon which, in part, denied the Veteran's claims of entitlement to service connection for low back disorder and denied entitlement to a compensable rating for hypertension.  

In his May 2009 VA Form 9, Appeal to Board of Veterans' Appeals, 
The Veteran raised the issue of entitlement to service connection for an acquired psychiatric disorder, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is REFERRED to the AOJ for appropriate action.


FINDINGS OF FACT

1.  A low back disability was not manifest during service, was not manifest within one year of separation from service, and any current diagnosis of low back disability is not attributable to service. 

2.  Throughout the period of the claim, the Veteran's hypertension has been managed by continuous medication; and manifested by diastolic blood pressure readings predominately lower than 100 and systolic blood pressure readings predominately lower than 160.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by military service.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless.

July and October 2008 VCAA letters fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his  claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the July 2008 letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available, relevant service treatment records and post-service private and VA medical records are in the file.  The Board concludes that all records identified by the Veteran relating to the claims have been obtained to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  Accordingly, VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  The Veteran was provided a VA examination for his disability claims in July 2008 and June 2011.  The examiners reviewed the claims file, conducted appropriate diagnostic tests and studies, noted the Veteran's assertions, and provided sufficient information to evaluate his increased rating claim.  The Board finds the examination report to be thorough and complete.  Therefore, the Board finds the examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Claim

A.  Legal Criteria

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

B.  Factual Background

Service treatment records (STRs), including a July 1993 enlistment and April 1995 separation examination reports, are negative for any diagnosis of a chronic back disorder.  An August 1993 STR indicated that the Veteran had an old burn on his back.  In a December 1994 STR, the Veteran complained of a crush injury to his right index finger a half hour prior.  The examiner noted he was in mild distress, shivering, alert, and oriented.  In an admission report, the Veteran reported that he cut his right index finger on a hatch.  He had no other injury, and was otherwise healthy.  In an April 1995 separation examination, the Veteran reported recurrent back pain.  The examiner noted pack pain thought to be secondary to ruck.  No additional disabilities were noted.  Physical examination was negative for spinal abnormalities. 

During an October 1997 VA examination, the examiner noted that the Veteran was essentially healthy.  

A January 2003 private treatment record showed that the Veteran was admitted because he was riding a snowmobile at night at 50 miles an hour, inebriated, when he struck something and rolled off into the snow.  He had severe, intractable back pain.  An MRI of the thoracolumbar spine was deemed normal.  Within a day, his back pain improved dramatically.  The emergency room report indicated that the Veteran denied a history of significant back problems.  His past history was otherwise negative.  The examiner noted that thoracic and lumbar spine x-ray testing showed mild degenerative changes.  No acute changes were noted.  The diagnosis was intractable back pain.  An associated x-ray report revealed a normal study.  

A VA physical therapy note dated in December 2007 indicated that the Veteran reported he was hit by a car as a 12 year old and had pain in the same areas as now.  He indicated that it had been getting worse for the past two years.  

An April 2008 VA progress note showed that the Veteran reported at age 10 or 11 he was involved in an automobile accident during which time he was hit by a car as he was riding a bicycle.  At this time, the Veteran began to notice chronic low back pain which did not radiate to any of his extremities.  Four years ago, the Veteran also had a snowmobile accident during which he was thrown off a snowmobile after hitting a rut, and hitting his back after falling.  Following this, the Veteran began to notice a posterior pain occasionally radiating to both shoulders.  The diagnosis was chronic low back pain secondary to degenerative disc disease.  

A July 2008 VA progress note showed that the Veteran reported he had low back pain since 1994.  He asserted it started when he fell from a 10 foot ladder in the Army.  He fell when he saw the blood on his cut finger and fainted. 

In an August 2008 VA progress note, the Veteran reported he has had a history of low back pain since a fall while he was in the service in 1994.  He had a traumatic finger injury and fainted on the ladder of the deck of an aircraft carrier, and injured his back.  He reported he was discharged early from service due to his back.  The examiner noted that a lumbar spine x-ray report dated in April 2008 showed mild degenerative changes with tiny osteophytes in the lumbar region.  After a physical examination, the diagnosis was degenerative joint and degenerative disc disease with myofascial pain secondary to his deconditioning. 

In a September 2008 statement, the Veteran reported that he fell down a ladder the day he cut his right index finger in-service.  

In an October 2009 statement, the Veteran reported that while on his way to medical after cutting his finger, he lost consciousness and fell a deck down.  He reportedly spent four days in medical over the two issues.  

In a lay statement, C. R., a retired respiratory therapist, stated that she had known the Veteran since he was eight years old.  Prior to his enlistment, he was a very strong and energetic man.  There was not one incident of trauma to his back.  She reported that she saw him after his fall down the stairs while onboard the ship.  He complained about back pain, stiffness, and the inability to perform jobs as he used to.  He had great difficulties in getting up and down out of chairs and his gait was off.  Over several years, his symptoms increased.  She stated that as a health care professional, it was her opinion that the Veteran's back problems were a direct result of the injury sustained while on active duty. 

An April 2010 letter from the Veteran's father reflected that he was contacted by a chaplain because his son had severed his right index finger, he had lost consciousness, and fallen down a ladder.  The Veteran told him what happened and that he did not remember passing out, just coming to at the bottom of the ladder when he was being helped to sick bay.  The Veteran arrived home and complained of back problems which have progressed over the years. 

During a June 2011 VA examination, the Veteran indicated that he fell down a ladder, sliced his finger, and hurt his back.  He was treated in sickbay.  The examiner noted that the Veteran's service treatment records indicated that the Veteran sliced his finger on a watertight door but there was no evidence of treatment or a diagnosed back condition in service.  The Veteran complained of back pain on separation.  Records also noted a muscle strain of the neck in service.  Upon interview, the Veteran reported that in approximately 1997, after he got out of service, his low back just started to hurt.  After a physical examination, the diagnosis was chronic mechanical lumbar strain without radiculopathy.  In a June 2011 addendum, the examiner opined that as there was no adequate or reasonable evidence discovered in the STRs to substantiate a back claim, it is less likely than not that any current back disorders were related to active service. 

C.  Analysis

The evidence clearly shows that the Veteran has a current diagnosis of a low back disability.  As such, the critical question is whether any current low back was incurred in service or other incident of service.  Based on the evidence of record, the Board concludes that it was not.

The Board notes that upon separation, the Veteran complained of back pain.  Although the Veteran has complained of back pain, pain alone, without medical diagnosis or evidence of underlying pathology, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).

The Board finds the opinions expressed in the June 2011 VA examiner's report and addendum of significant probative value.  The report was based on an interview of the Veteran, his reported medical history, appropriate diagnostic testing, physical examination, and complete review of the claims file, including service treatment records.  Further, a complete and thorough rationale is provided for the opinions rendered.  As noted, the examiner considered the Veteran's reports of back pain in service and continuity of back pain thereafter, but did not find the statements sufficient on which to base an opinion as to etiology.  The examiner noted the Veteran's lack of credibility as to an injury in service as evidenced by his STRs and changing description of his in-service injury and the negative findings on his separation examination.  Based on all the evidence, the examiner concluded that the Veteran's current low back disability was not caused by or a result of any incident in military service.  The examiner's conclusion is fully explained and consistent with the evidence of record.

The only positive nexus opinion which relates the Veteran's current back pain to a claimed injury in service, is the statement by C. R.  However, the Board finds the statement of the VA examiner, an orthopedic nurse practitioner, more probative than a respiratory therapist as to the etiology of the Veteran's current back disorder.  Though the respiratory therapist may have known the Veteran longer, the VA examiner has specific knowledge and medical skill to render an opinion on an orthopedic matter.  See Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (noting that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Board has considered the Veteran's reports that he experienced a continuity of low back problems since active service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has 'the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 'inherent characteristics' of the Veteran's current statements as to the circumstances of his in-service injury and continuity of back problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.

In that regard, the Board notes that the Veteran's service treatment records includes a complaint of low back pain upon separation in April 1984.  However, a physical examination of the Veteran's back was normal at that time.

After service, there is no indication that the Veteran sought treatment for back problems for multiple years.  According to the medical evidence of record, when the Veteran did first report back problems, in January 2003, the Veteran had been in a snowmobile accident resulting in intractable back pain.  At that time, the Veteran denied any significant history of significant back problem.  There are no additional treatment records dated between separation and January 2003 when the Veteran initially sought treatment for a back injury.  

The Board has also considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced a continuity of back problems following separation from active service.  Rather, the Veteran specifically denied a history of back problems at the time of his back injury in January 2003.  Moreover, physical examination of the back at separation was negative.  In addition, during service, the Veteran sought treatment for additional issues, including treatments for sprained ankle and finger laceration.  Post-service, the Veteran underwent two VA examinations in July1995 and October 1997 for the in-service injury to his finger.  The Board finds it reasonable to conclude that had the Veteran been experiencing ongoing back problems that he would have reported these problems at the same time as other complaints.  In essence, the Board does not find the Veteran's contentions regarding a continuity of symptoms since service for his claimed disabilities are credible.  

The Board also has considered the statements of record from the Veteran attempting to etiologically link his current back, wrist, and knee problems to his military service.  The Board acknowledges that he can attest to factual matters of which he has first-hand knowledge, such as experiencing a back injury and ongoing back problems, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this case, the Board concludes that any expressed opinions as to etiology are significantly outweighed by the opinion of the June 2011 medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In conclusion, the June 2011 VA examiner clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for the expressed opinions.  The Veteran's representations of a continuity of back problems from service are refuted by the record and deemed less than credible.  The examiner also considered the Veteran's assertions but did give a favorable nexus opinion relating the Veteran's current back disorder to active service.  Thus, the Board finds the June 2011 VA opinion to be competent and the most persuasive of record.  As such, service connection cannot be granted for the claimed disability on a direct basis.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


Increased Rating Claim

A.  Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability thereafter are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analyses in the following decision are therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra- schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2012).

Hypertension is rated under 38 C.F.R. § 4.101, Diagnostic Code 7101, which provides that a 10 percent rating is warranted for diastolic pressure predominately 100 or more; systolic pressure predominately 160 or more, or if there is a history of diastolic pressure predominately 100 or more and the individual requires continuous medication for control.

B.  Analysis

The Veteran was originally awarded service connection for hypertension in a December 1995 RO decision.  

The Veteran presented for a VA hypertension examination in July 2008.  At that time, the Veteran reported a history of experiencing chest pains often at rest as with exertion dating back to when he was on active duty.  In January 2001 or 2002 he was in a snowmobile accident and stated that he was kept in the hospital for four or five days "because they said I had a heart attack."  However, the examiner noted that the tests that he reported having would not have been typical at all of someone who had a myocardial infarction, and he was not placed on any appropriate medication.  The Veteran reported he now takes medication to manage his hypertension.  The examiner found that the Veteran's blood pressure was under good control, and stated that the only elevated blood pressure readings he found were in the past, during times of elevated stress.  The diagnosis was essential hypertension.  An EKG showed abnormal results because of a left axis deviation.  The examiner noted that his EKG revealed no evidence of prior myocardial infarction. 

VA treatment records showed blood pressure readings which were predominantly within normal limits.  From 2000 through February 2012, there few readings which included findings of systolic pressure predominately 160 or more or diastolic pressure predominately 100 or more.  In a November 2006 note, the following readings were shown: 147/112, 131/100, 130/90, 131/91.  In a January 2012 note, a reading of 143/104 was included.

After reviewing the evidence of record, the Board finds that at no time has the Veteran's hypertension warranted a compensable rating.  Although the record confirms that the Veteran takes medication for control of his hypertension and there are instances of a high blood pressure reading, none of the evidence shows that the Veteran's systolic pressure was ever predominantly 100 or more or that his diastolic pressure was ever predominantly 160 or more.  In fact, in over 10 years of VA treatment records, there was only two separate days (more than five years apart) when the Veteran's blood pressure readings would have reached a compensable level.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned rating.  See Hart, supra.  

The Board notes that an October 2011 VA progress note indicated that the Veteran has a history of cerebrovascular accident (CVA) in the past due to hypertension.  However, VA progress notes were negative for any diagnosis of CVA.  The Veteran underwent a workup for a possible CVA in October and December 2010.  In December 2010, the physician assessed that the fact that the MRI was negative while the Veteran was still having symptoms strongly suggested that this was not a stroke.  The examiner noted that the symptoms are not typical for a stroke, and much more suggestive of a complicated migraine.  The Veteran questioned whether this would support his claim for an increased rating for hypertension.  However, the physician found that the two were not likely related. 

The Board has also considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The rating criteria considers the use of continuous medication, but the evidence does not suggest the Veteran also meets the criteria including systolic pressure predominantly 100 or more or diastolic pressure predominantly 160 or more.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his hypertension renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.


ORDER

Entitlement to service connection for a low back disorder is denied. 

 Entitlement to a compensable disability rating for hypertension is denied. 




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


